NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FRED HUTCHINSON CANCER RESEARCH
CENTER, ARGUS GENETICS, LLC, AND MARS,
INC.,
Plaintiffs-Appellees,
V.
BIOPET VET LAB, INC. AND RADIO SYSTEMS
CORP. (DOING BUSINESS AS PETSAFE),
Defenclants-Appellan,ts.
ir
2011-1249
Appea1 from the United States District Court for the
Eastern District of Virginia in case n0. 10-CV-0616, Judge
Ray1nond A. Jackson.
ON MOTION
0 R D E R
The parties jointly move to dismiss this appeal.
Upon consideration thereof
IT ls OR1')ERED THAT:
(1) The motion is granted The appeal is dismissed

FRED HUTCHINSON CANCER V. BIOPET VET
(2) Each side shall bear its own costs.
2
FoR THE CoURT
AUG 22 2011 131 Jan H0rba1y
Date J an H0rba1y
Clerk
cc: Marl< Louis Delflache, Esq.
Gregory N. Sti11man, Esq.
s21 _
issued As A Mandate:  2 2 
FlLED
s.s. collar or A PEALs ma
1‘HE FEnERALPc¢Rcun
" . .
AUG 22 2[}11
JAN HORBALY
CLERK